Citation Nr: 0903418	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-10 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss prior to November 29, 2006.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss from November 29, 2006.

3.  Entitlement to an initial compensable disability rating 
for residuals of a right fifth finger fracture. 


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1952 
to October 1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for bilateral 
hearing loss, tinnitus, and residuals of a right fifth finger 
fracture, and assigned a noncompensable disability rating for 
each disability effective April 20, 2005.  In an April 2006 
rating decision, the RO granted a 10 percent disability 
rating for tinnitus, effective from April 20, 2005.

As support of his claim, the veteran and his brother 
presented testimony at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing) in 
October 2006.  The transcript of the hearing is associated 
with the claims folder and has been reviewed.  

This matter was initially before the Board in July 2007, at 
which time it denied an initial disability rating in excess 
of 10 percent for tinnitus, and remanded for further 
evidentiary development the claims for a higher initial 
disability rating for bilateral hearing loss and residuals of 
a right fifth finger fracture.  The case has returned to the 
Board and is again ready for appellate action.

Finally, a rating decision issued in May 2008 increased the 
disability rating for bilateral hearing loss to 10 percent, 
effective November 29, 2006.  Inasmuch as a higher evaluation 
is potentially available and as the rating was already in 
appellate status, the Board will consider entitlement to a 
higher initial rating for bilateral hearing loss for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  



FINDINGS OF FACT

1.  Prior to November 29, 2006, at the worst, the veteran had 
Level I hearing loss in the right ear and Level VIII hearing 
loss in the left ear.

2.  Since November 29, 2006, at the worst, the veteran has 
Level II hearing loss in the right ear and Level IV hearing 
loss in the left ear.

3.  The objective evidence of record is negative for 
extension or full flexion of the right little finger, 
rotation or angulation of a bone, or ankylosis or limitation 
of motion of the veteran's right thumb, index finger, middle 
finger, or ring finger.    


CONCLUSIONS OF LAW

1.  Prior to November 29, 2006, the criteria for an initial 
compensable disability rating for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  Since November 29, 2006, the criteria for an initial 
disability rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2008).

3.  The criteria for a compensable disability rating for 
residuals of a right fifth finger fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code 5227 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in May 2005 and 
August 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board also notes that the claim at issue stems from an 
initial rating assignment.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess, supra, and increased rating notices pertaining to 
the disability rating and effective date elements of his 
higher initial rating claim in April 2006, August 2007, and 
July 2008, with subsequent readjudication of his claim in 
April 2006 and September 2008.  The veteran also had an 
opportunity to provide testimony at a Travel Board hearing in 
October 2006.  Further, the veteran was offered an 
opportunity to undergo a VA examination in April 2008 in 
connection with his claim.  Moreover, the veteran has 
submitted statements concerning his disabilities.  Thus, the 
presumption of prejudice has been rebutted.

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and VA treatment 
records.  Additionally, the RO authorized consultation 
sessions with QTC in July 2005 regarding the veteran's 
disabilities currently on appeal.  Further, the veteran was 
provided with an opportunity to testify at a Travel Board 
hearing in October 2006.  He also has submitted several 
statements as support of his claim.  Finally, the veteran was 
scheduled for a VA examination in April 2008, but he canceled 
that examination.  Thus, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its July 2007 remand.  Specifically, the RO 
was instructed to provide the veteran with a corrective VCAA 
notice and notice as required under Dingess, supra.  The RO 
was also to provide the veteran with a VA neurological 
examination to determine the nature and severity of his 
service-connected residuals of a right fifth finger fracture.  
Finally, the RO was to provide the veteran with an audiology 
examination of both of his ears to determine the nature and 
severity of his service-connected bilateral hearing loss.  
The Board finds that the RO has complied with these 
instructions by providing the veteran with the aforementioned 
notice and by scheduling the veteran for VA examinations of 
his right fifth finger and ears in April 2008.  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, the veteran declined 
to undergo an examination and canceled the appointment. 

Analysis - Initial Higher Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
on April 20, 2005, until the present.  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disability has been more 
severe than at others.  If there have been, then the Board 
must "stage" his rating beyond what the RO has already 
done.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Bilateral Hearing Loss

The Board now turns to analysis of the veteran's claim for a 
higher initial rating for bilateral hearing loss.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R § 3.383.  38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

38 C.F.R. § 4.86(a) specifies that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

In this case, prior to November 29, 2006, the veteran's 
service-connected bilateral hearing loss was rated as 
noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85.  
As of November 29, 2006, when a VA audiology consultation 
report indicated worsening of the veteran's bilateral hearing 
loss, the disability rating was increased to 10 percent under 
the same diagnostic code.  Id.      

With regard to the appeal period prior to November 29, 2006, 
a review of the evidence reveals a VA-authorized audiology 
consult by QTC dated in July 2005.  At the time of the July 
2005 QTC audiology consult, puretone thresholds, in decibels, 
were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
25
35
45
45
LEFT
45
80
85
85
100

The average pure tone threshold was 37.5 in the right ear and 
87.5 in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 60 
percent in the left ear.  Audiogram results were interpreted 
as showing moderate sensorineural hearing loss in the right 
ear and severe sensorineural hearing loss in the left ear.  

In this case, applying the results for the right ear from the 
July 2005 VA audiology consult to Table VI yields a Roman 
numeral value of I for the right ear and VIII for the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's bilateral hearing loss would be evaluated 
as noncompensable (0 percent disabling), the same disability 
rating assigned for the disability for the time period prior 
to November 29, 2006.  

However, because the July 2005 VA audiology consult results 
for veteran's left ear show that the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, 38 C.F.R. § 4.86(a) and 
Table VIA are applicable to the veteran's left ear.  In that 
regard, applying the results for the left ear from the July 
2005 VA audiology consult to Table VIA also yields a Roman 
numeral value of VIII for the left ear.  A Roman numeral 
value of I is applied to the right ear as indicated above.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss would still be evaluated as 
noncompensable (zero percent disabling), his rating for the 
time period prior to November 29, 2006.  

Thus, the Board finds that a compensable evaluation for the 
veteran's bilateral hearing loss for the appeal period prior 
to November 29, 2006, is not warranted.  
38 C.F.R. § 4.7.  

As of November 29, 2006, the evidence of record reflects 
another VA audiology consult on that date.  At the time of 
the November 2006 VA audiology consult, puretone thresholds, 
in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
35
45
60
60
LEFT
35
55
60
65
70

The average pure tone threshold was 50 in the right ear and 
62.5 in the left ear. Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 80 
percent in the left ear.  Audiogram results were interpreted 
as showing mild, sloping to severe, sensorineural hearing 
loss in the right ear and mild, sloping to severe, 
sensorineural hearing loss in the left ear.  

In this case, applying the results for the right ear from the 
November 2006 VA audiology consult to Table VI yields a Roman 
numeral value of II for the right ear and IV for the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's bilateral hearing loss would be evaluated 
as noncompensable (0 percent disabling), which is below his 
current 10 percent rating. 

However, because the November 2006 VA audiology consult 
results for veteran's left ear show that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, 38 C.F.R. 
§ 4.86(a) and Table VIA are applicable to the veteran's left 
ear.  In that regard, applying the results for the left ear 
from the November 2006 VA audiology consult to Table VIA also 
yields a Roman numeral value of V for the left ear.  A Roman 
numeral value of II is applied to the right ear as indicated 
above.  Applying these values to Table VII, the Board finds 
that the veteran's bilateral hearing loss would be evaluated 
as 10 percent disabling, his current rating as of November 
29, 2006, which again indicates no worsening of the veteran's 
bilateral hearing loss since November 2006.  
38 C.F.R. § 4.7.  

The Board acknowledges that there is no current VA audiology 
examination of the veteran's hearing loss to indicate whether 
the veteran's bilateral hearing loss has worsened since the 
November 2006 VA audiology consult.  However, it should be 
noted that the veteran was scheduled for a VA audiology 
examination in April 2008, but he declined to be examined and 
canceled the examination.  

Consequently, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
bilateral hearing loss from November 29, 2006.  38 C.F.R. 
§ 4.3.  Simply stated, the results do not provide a basis to 
grant a higher initial rating when considering hearing loss 
in both ears.  

Finally, the Board adds that the disability ratings 
assigned for the veteran's bilateral hearing loss are 
effective within the time periods previously established by 
the RO.  Since there have been no occasions within the 
effective dates mentioned when the veteran's disability has 
been more severe than 0 and 10 percent, there is no basis to 
further "stage" his ratings for his disability on appeal.  
Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  
In addition, the Board finds no evidence that the veteran's 
disability markedly interferes with his ability to work above 
and beyond that contemplated by his separate schedular 
ratings.  See 
38 C.F.R. § 4.1 (indicating that generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  

Residuals of a Right Fifth Finger Fracture

The Board now turns to analysis of the evidence in regards to 
the veteran's claim for an initial compensable rating for 
residuals of a right fifth finger fracture.  Here, the 
veteran's residuals of a right fifth finger fracture is rated 
under Diagnostic Code 5227 (ankylosis of the ring or little 
finger).  38 C.F.R. § 4.71a.  The veteran's current 
noncompensable rating is effective from April 20, 2005.  A 
July 2005 VA consultation report confirmed that the veteran 
is right-handed, thus confirming that his residuals of a 
right fifth finger fracture is on the major, i.e., dominant, 
hand.  See 38 C.F.R. § 4.69.  

Under Diagnostic Code 5227, favorable or unfavorable 
ankylosis of the ring or little finger warrants at most a 
noncompensable evaluation, regardless of whether it involves 
the major or minor hand.  A note in this code indicates that 
consideration also should be given as to whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
(MP) joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal (PIP) joint has a range of zero to 
100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, Preamble to 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (1).  

When evaluating ankylosis of the index, long, ring, and 
little fingers, if both the MP and PIP joints of a digit are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at PIP joint or 
proximal thereto.  If both the MP and PIP joints of a digit 
are ankylosed, the finger should be evaluated as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  Id. at Note (3)(ii).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Any limitation of motion of the little finger warrants a 
noncompensable rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.

The evidence of record reflects that the veteran underwent a 
VA-authorized examination of his right hand by QTC in July 
2005.  At that time, the veteran complained of being unable 
to straighten his right fifth finger.  The examiner recorded 
ankylosis of the right little finger MP, PIP, and DIP joints, 
all in a favorable position.  The veteran was able to tie 
shoelaces, fasten buttons, pick up a piece of paper, and tear 
a piece of paper without difficulty.  Strength in the right 
hand was within normal limits.  There was no indication that 
the thumb or any other digit was affected by the veteran's 
previous fracture.  There also was no evidence of additional 
functional loss of the joints due to pain, fatigue, weakness, 
lack of endurance or incoordination.  See examination by QTC 
dated in July 2005.  

There is no other evidence of record that the veteran's 
residuals of his right fifth finger fracture have worsened.  
In that regard, the Board acknowledges that there is no 
current VA examination of the veteran's right hand and 
fingers to indicate whether the veteran's residuals of a 
right fifth finger fracture have worsened since the July 2005 
examination.  However, it should be noted that the veteran 
was scheduled for a VA examination of his hands and fingers 
in April 2008, but he canceled the examination and declined 
to be examined.  

Further, as already explained, a noncompensable rating is the 
maximum rating available for ankylosis of the little finger 
under Diagnostic Code 5227, irrespective of whether the 
ankylosis is favorable or unfavorable and whether the finger 
involved is on the major (dominant) or minor (non-dominant) 
hand.  Thus, to warrant a higher disability rating, the 
evidence must show what amounts to amputation of the finger 
at the PIP joint or proximal thereto.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  However, the evidence of record fails 
to establish amputation of the veteran's right little finger 
or impairment that is tantamount to amputation, as there is 
no evidence that the veteran's right little finger is in 
extension or full flexion, or that there is rotation or 
angulation of a bone.

Thus, the Board finds that there is no objective evidence, 
including that of functional loss, that could entitle the 
veteran to a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 206.

The Board notes that there are other diagnostic codes for 
finger disabilities that provide a compensable rating; 
however, they are not more appropriate because the facts of 
the case do not support their application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216 to 5219 (unfavorable ankylosis 
of multiple digits), Diagnostic Codes 5220 to 5222 (favorable 
ankylosis of three or more digits), Diagnostic Codes 5224 to 
5226 (ankylosis of the thumb, index finger, and long finger, 
respectively), and Diagnostic Codes 5228 and 5229 (limitation 
of motion of the thumb and index or long finger).  The 
evidence of record simply does not demonstrate ankylosis or 
limitation of motion of the thumb or any of the other three 
digits of his right hand, or that the thumb or any of the 
other three digits of his right hand have been affected by 
his service-connected disability.  Therefore, these 
Diagnostic Codes will not be applied.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

Conceivably, the veteran could be rated under Diagnostic Code 
5230, limitation of motion of the ring or little finger.  
However, under this diagnostic code, the veteran would still 
receive only a noncompensable disability rating for ankylosis 
of his little finger, as this diagnostic code allows only a 
noncompensable rating for any limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5230.
  
In sum, in light of the foregoing, the Board finds that the 
overall disability picture does not show a compensable rating 
for residuals of a right fifth finger fracture.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. § 4.3.        

The Board adds that it does not find that the veteran's 
residuals of a right fifth finger fracture should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective date of his award, the veteran's 
residuals of a right fifth finger fracture have never been 
more severe than contemplated by its existing rating, so the 
Board cannot "stage" his ratings in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

Prior to November 29, 2006, entitlement to an initial 
compensable disability rating for bilateral hearing loss is 
denied.

As of November 29, 2006, an initial disability rating of 10 
percent for bilateral hearing loss is denied.

A compensable disability rating for residuals of a right 
fifth finger fracture is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


